EXHIBIT SECTION 1350 CERTIFICATIONS Each of the undersigned Chief Executive Officer and Chief Financial Officer of Prudential Bancorp, Inc. of Pennsylvania (the "Registrant") hereby certifies that the Registrant's Form 10-Q for the quarter ended March 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/Thomas A. Vento Name: Thomas A. Vento Title: President and Chief Executive Officer Date:August 14, 2008 /s/Joseph R. Corrato Name: Joseph R. Corrato Title: Executive Vice President and Chief Financial Officer Date:August 14, 2008 A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Prudential Bancorp, Inc. of Pennsylvania and will be retained by Prudential Bancorp, Inc. of Pennsylvania and furnished to the Securities and Exchange Commission or its staff upon request.
